                  Case 19-14489       Doc 19    Filed 04/19/19     Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                     (Baltimore Division)
IN RE:                                          *
PAUL CHRISTOPHER ROBINSON                       *      Case No.: 19-14489
                                                *       Chapter 7
       Debtor(s)                                *
*******************************************
STATE EMPLOYEE CREDIT UNION                     *
971 Corporate Blvd.                             *
Linthicum, MD 21090                             *
       Movant                                   *
v.                                              *
PAUL CHRISTOPHER ROBINSON                       *
11835 Clarksville Pike                          *
Clarksville, MD 21029                           *
                                                *
and                                             *
                                                *
MONIQUE ALMY, ESQUIRE                           *
1001 Pennsylvania Avenue N.W. 10th Floor        *
Washington, DC 20004                            *
       Respondent(s)                            *
*********************************************************************************
              MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO A
       2004 CHEVROLET CORVETTE, VIN SERIAL NUMBER 1G1YY32G845113154

       STATE EMPLOYEE CREDIT UNION, Movant, by Candy L. Thompson,

its attorney, files this Motion seeking Relief from Automatic Stay to Reclaim Property, and states:

       1.     This court has jurisdiction of this action pursuant to 11 U.S.C. §362 (d), and

11 U. S.C. §1301 ( C); 28 U.S.C. §§157 (b) and 1334.

       2.     This is a contested matter governed by Bankruptcy Rules 4001 and 9014 and Local

Bankruptcy Rule 4001-1, and is a core proceeding pursuit to 28 U.S.C. §157 (b) (2) (G).

       3.     On April 3, 2019, Paul Christopher Robinson, the debtor, initiated proceedings in this

court seeking relief under Chapter 7 of the Bankruptcy Code, bearing Case No. 19-14489.

       4.      The Debtor is liable on a consumer debt owed to Movant.
                     Case 19-14489       Doc 19     Filed 04/19/19     Page 2 of 4



          5.     The Debtor, (the “Respondent”) presently has in his possession or control one

(1) 2004 Chevrolet Corvette, VIN Serial Number 1G1YY32G845113154.

          6.     On or about December 19, 2003, Respondent purchased said vehicle by virtue of a

contract and security agreement, a copy of which is attached hereto and incorporated herein by

reference. Said contract and security agreement were contemporaneously assigned to Movant, as

shown on the face thereof. See Exhibit A.

          7.     At the time of filing of this Motion, there remains due and owing to Movant a balance

of $13,157.30, accrued interest, and late fees.

          8.     Respondent is now in default on the payments due under the aforesaid Contract, being

$13,157.30 in arrears, at the rate of $784.30 due monthly beginning May 19, 2009, through

September 19, 2010.

          9.     Respondent holds no equity in said vehicle because Movant’s lien exceeds the market

value of the same, and /or an inadequate equity cushion exists. According to the April 5, 2019,

N.A.D.A. Official Used Car Guide, the Clean Retail value of the vehicle is approximately $12,875.

00. See Exhibit B.

       10.        Movant’s interest in said vehicle is not adequately protected and it has been and

continues to be irreparably injured by the automatic stay, which prevent Movant from enforcing its

rights as a secured creditor pursuit to the aforesaid contract and security agreement and the laws of

Maryland, while it is not receiving adequate payments and the market value of said vehicle is rapidly

depreciating.

    11.        The automatic stay should be terminated for cause, including Respondent’s failure to

make post-petition payments to Movant.

   12.         The vehicle is not necessary to the Debtor’s effective reorganization.
                    Case 19-14489       Doc 19    Filed 04/19/19     Page 3 of 4



                 NOTICE OF INTENT TO SUBMIT BUSINESS RECORDS

          Creditor will submit business records as evidence at any scheduled hearing, as allowed under

Fed. R. Bankr. P. 9017 and FRE 902(11). These business records are available for inspection by the

adverse party upon demand.

          WHEREFORE, Movant respectfully request that this Honorable Court grant it the following

relief:

          a.    Terminate the automatic stay, to allow Movant to recover and dispose of the aforesaid

2004 Chevrolet Corvette, VIN Serial Number 1G1YY32G845113154; and

          b.    Grant Movant such other and further relief as may be necessary and just, including its

attorneys’ fees, expenses and cost.


                                                       _/s/ Candy L. Thompson
                                                       Candy L. Thompson, Esquire
                                                       Candy L. Thompson, LLC
                                                       Trial Bar No. 024010
                                                       Suite 804
                                                       201 North Charles Street
                                                       Baltimore, Maryland 21201
                                                       (410)385-2626
                                                       Cthompson@candythompsonlaw.com




                        CERTIFICATE OF SERVICE

        I hereby certify that on the 19 Day of April, 2019, I reviewed the Court’s CM/ECF system and
it reports that an electronic copy of the Notice, Exhibits, and Motion for Relief from Automatic Stay
will be served electronically by the Court’s CM/ECF system on the following:

U.S. Trustee Office
101 West Lombard Street
Baltimore, MD 21201
Gerard.R.Vetter@usdoj.gov
                 Case 19-14489       Doc 19     Filed 04/19/19     Page 4 of 4



Monique D. Almy, Esquire
Chapter 7 Trustee
Crowell & Moring
1001 Pennsylvania Avenue, NW, 10th Floor
Washington, DC 20004-2595
malmy@crowell.com

Lawrence John Anderson, Esquire
Nealon & Associates, PC
119 N. Henry Street
Alexandria, VA 22314
Attorney for Respondent
landerson@nealon.com

      I hereby further certify that on the 19 day of April, 2019, a copy of the Notice, Exhibits, and
Motion for Relief from Stay were also mailed first class mail, postage prepaid to:

Paul Christopher Robinson
11835 Clarksville Pike
Clarksville, MD 21029
Respondent


                          _/s/ Candy L. Thompson__________
                          Candy L. Thompson, Esquire
